IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41476
                         Summary Calendar



JEFFREY HINOTE,

                                         Plaintiff-Appellant,

versus

TIMOTHY KEITH; MAINTENANCE SUPERVISOR; PLUMBING SUPERVISOR;
RISK MANAGEMENT SUPERVISOR; CHEVRON USA,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:99-CV-537
                        --------------------
                            July 23, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jeffrey Hinote, Texas prisoner # 578512, filed a pro se

complaint under 42 U.S.C. § 1983 for alleged injuries resulting

from the leak of a natural gas pipeline on prison grounds.    The

district court dismissed the complaint pursuant to 28 U.S.C.

§ 1915(e), concluding that it was frivolous and failed to state a

claim on which relief may be granted.   Hinote has appealed the

dismissal.

     This court reviews a 28 U.S.C. § 1915(e)(2)(B)(i) dismissal

as frivolous for abuse of discretion, and a 28 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41476
                                 -2-

§ 1915(e)(2)(B)(ii) dismissal for failure to state a claim de

novo.    See Ruiz v. United States, 160 F.3d 273, 274-75 (5th Cir.

1998).    “To state a claim under § 1983, a plaintiff must (1)

allege a violation of rights secured by the Constitution or laws

of the United States and (2) demonstrate that the alleged

deprivation was committed by a person acting under color of state

law.”    Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 525 (5th

Cir. 1994).

     A private party (such as Chevron) acts under color of state

law only in certain circumstances.    See Hobbs v. Hawkins, 968

F.2d 471, 480 (5th Cir. 1992).    Hinote’s pleadings do not allege

why Chevron should be considered “a person acting under color of

state law,”    and his appellate brief does not respond to the

district court’s conclusion that Chevron was not “acting under

color of state law.”    Because he has failed to brief this issue,

it is waived, and all claims against Chevron were properly

dismissed.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Hinote alleges that prison officials failed to comply with

prison policies by allowing the pipeline worker on prison grounds

without an escort.    To the extent he is claiming that prison

officials were negligent, such a claim is not cognizable in a 42

U.S.C. § 1983 proceeding.    The Supreme Court has held that “the

Due Process Clause is simply not implicated by a negligent act of

an official causing unintended loss of or injury to life,

liberty, or property.”    Daniels v. Williams, 474 U.S. 327, 328

(1986).
                           No. 00-41476
                                -3-

     Hinote also argues that by failing to follow prison rules,

regulations, and policies, the prison officials violated due

process.   However, we have stated that a prison official’s

failure to follow such policies, by itself, does not rise to the

level of a constitutional violation.    See Myers v. Klevenhagen,

97 F.3d 91, 94 (5th Cir. 1996) (deprivation of property claim;

failure to follow prison policy not a violation of due process if

other constitutional minima met).   The cases cited by Hinote

which hold to the contrary are from lower courts and other

circuits and are thus not controlling authority.

     Hinote also alleges that prison officials failed to properly

report the pipeline leak, and that they have failed to provide

him with requested information.   We are unable to discern any

violation of Hinote’s constitutional rights in these claims.       See

Leffall, 28 F.3d at 525.

     On appeal, Hinote adds a claim that prison officials acted

in contempt of prior court orders, including Ruiz v. Estelle, 679

F.2d 1115 (5th Cir. 1982), amended in part, vacated in part by

688 F.2d 266 (5th Cir. 1982).   However, Hinote may not raise such

a claim for the first time on appeal.     See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999), cert.

denied, 528 U.S. 1138 (2000).

     For the reasons discussed above, we affirm the district

court’s dismissal of Hinote’s complaint.    The district court’s

dismissal counts as a strike for purposes of 28 U.S.C. § 1915(g).

Hinote is WARNED that if he accumulates three strikes, he may not

proceed IFP in any civil action or appeal while he is
                          No. 00-41476
                               -4-

incarcerated or detained in any facility unless he is in imminent

danger of serious physical injury.   See id.

     AFFIRMED; SANCTIONS WARNING ISSUED.